Appeal from a judgment of a city magistrate holding a Court of Special Sessions of the City of New York, Borough of Queens, convicting defendant of the alleged crime of violating sections C26-643a-13.0  and C26-207.0 of the Administrative Code of the City of New York, and section 10 of article IV of the Building Zone Resolution adopted by the board of estimate and apportionment of the city of New York, July 25, 1916, as last amended July 24, 1939. On recommendation of the corporation counsel, judgment of conviction reversed, information dismissed, and defendant discharged. Lazansky, P. J., Hagarty, Carswell, Johnston and Taylor, JJ., concur.